Citation Nr: 0209230	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  95-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for plantar warts 
secondary to the service-connected right foot disabilities.

3.  Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to service 
connection for a left ankle disability secondary to the 
service-connected right foot disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
September 1970.  

Service connection is in effect for the residuals of 
fractures to the second and third metatarsals, scar on the 
plantar aspect of the right foot, and scars from metal 
fragments to the left leg and foot.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The veteran has since relocated to the 
Southern California area, and the case has been processed 
through the Los Angeles RO.  The claim has been remanded 
twice, in March 1997 and in October 1999, for additional 
development.

The issue of entitlement to service connection for a left 
knee disability was previously denied by the RO in September 
1994, and following perfection of an appeal, was denied as 
not well grounded by the Board in October 1999.  The veteran 
did not appeal that denial to the US Court of Appeals for 
Veterans Claims, hereinafter the Court.  Since the Board 
issued that decision, there has been a change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA). 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This new law became effective on November 9, 
2000.  In pertinent part, the VCAA eliminated the requirement 
of a well-grounded claim and provided that where a claim for 
benefits has been previously denied on the basis of being not 
well grounded under 38 U.S.C.A. § 5107(a) (West 1991), a 
claimant may request that the claim be readjudicated as if 
the denial had not been made, provided that such denial 
became final during the period from July 14, 1999 to November 
9, 2000.  The veteran submitted a letter, dated December 
1999, asking that the Board's decision concerning his left 
knee be reconsidered.  The Board construes this as a request 
for readjudication of the claim and refers the matter to the 
RO for appropriate action.  

REMAND

The veteran has requested that he be allowed to provide 
testimony before the Board concerning his appeal.  This 
request was submitted in June 2002.  Because the veteran has 
not yet had the opportunity to present said testimony in 
accordance with 38 C.F.R. 20.700 (2001), the claim is 
remanded to the RO for this purpose.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO will schedule a travel board 
hearing before a member of the Board for 
the veteran.  The RO will then notify the 
veteran of the time and place of the 
hearing so that the veteran may be given 
the opportunity to provide testimony 
before the Board.

The veteran is hereby put on notice that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



